218 F.2d 852
95 U.S.App.D.C. 41
Edmund F. MANSURE, Administrator, General ServicesAdministration, et al., Appellants,v.Samuel P. LEVERETTE, Appellee.
No. 12412.
United States Court of Appeals, District of Columbia Circuit.
Decided Dec. 30, 1954.

Mr. Gerard J. O'Brien, Asst. U.S. Atty., Washington, D.C., for appellants.  Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., Washington, D.C., also entered an appearance for appellants.
Mr. Samuel P. Leverette, appellee, pro se.
Before STEPHENS, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellee's motion of October 6, 1954, entitled 'Appellee's Motion to Amend or Enlarge Order of April 12, 1954,' is substantially a request for summary affirmance of a preliminary injunction order of April 12, 1954, from which order appellants are appealing in this cause, together with a request for an enlargement of that order as to the terms of its duration.


2
The merits of the controversy concerning the order will be fully heard upon the pending appeal.  A prior motion by appellee to dismiss the appeal was denied by this Court on October 1, 1954, and the same considerations prevent the granting of summary affirmance.


3
The request for alteration of the terms of the injunction order is not properly made to this court in the first instance.

The motion is

4
Denied.